Citation Nr: 0211038	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  96-27 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability evaluation for 
generalized anxiety reaction, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The veteran had active service from October 1948 to November 
1968.  

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico.

Pursuant to the veteran's request for a personal hearing on 
appeal, he was scheduled for an RO hearing on September 27, 
1996.  However, in a September 1996 VA form 21-4138 
(Statement in Support of Claim), he indicated that he desired 
to cancel such hearing.  As the record does not contain 
further indication that the veteran or his representative has 
requested that the hearing be rescheduled, the Board deems 
the veteran's prior request for an RO hearing withdrawn.  See 
38 C.F.R. § 20.700-20.701 (2001).

Additionally, the May 1996 substantive appeal and an August 
2002 informal hearing presentation submitted by the 
representative indicate the veteran is currently seeking 
entitlement to service connection for a peptic ulcer 
disorder, left wrist fracture, tinnitus, and right clavicle 
fracture, as well as entitlement to a total rating based upon 
individual unemployability due to a service-connected 
disability.  However, as the only issue currently before the 
Board is that set forth on the title page of this decision, 
these matters are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue on 
appeal.

2.  Prior to November 7, 1996, the veteran's generalized 
anxiety reaction was characterized by such symptoms as 
anxious mood, depressed/constricted affect, problems with 
sleep and nightmares, poor memory, poor insight and judgment, 
no interpersonal relations except for a close relationship 
with his wife, and some verbalized homicidal/suicidal ideas, 
with ability to establish and maintain effective or favorable 
relationships with people considerably impaired.  

3.  As of November 7, 1996, the veteran's clinical signs and 
manifestations of generalized anxiety reaction have not been 
characterized by suicidal ideation, obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance or 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish or maintain effective relationships.


CONCLUSION OF LAW

The criteria for the assignment of a disability evaluation in 
excess of 50 percent for generalized anxiety reaction, 
effective prior to and as of November 7, 1996, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.125-4.130, 
Diagnostic Code 9400(2001); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.125-4.132, Diagnostic Code 9400 (1996); 66 Fed. Reg. 
45,630-45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  In substance, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for 
benefits under the laws administered by VA.  In pertinent 
part, this law redefines the obligations of VA with respect 
to the duty to assist.  The provisions of the VCAA apply to 
all claims for VA benefits, to include claims involving 
entitlement to increased ratings.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments became effective on November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the VA stated that "the provisions of 
this rule merely implement the VCAA, and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions are likewise satisfied.  

Pursuant to the VCAA, VA first has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate his claim for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(b)).  Further, the VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 46,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).  

In the present case, the Board finds that VA's redefined duty 
to assist as set forth in the VCAA has been fulfilled.  The 
Board finds that the veteran has been provided adequate 
notice as to the evidence needed to substantiate his claim 
for an increased rating for generalized anxiety reaction.  In 
the March 1996 statement of the case, and in the August 1997, 
July 1999 and March 2002 supplemental statements of the case, 
the RO informed the veteran of the type of evidence that 
would be needed to substantiate his claim.  The Board finds, 
therefore, that such documents are essentially in compliance 
with VA's revised notice requirements.  Additionally, the 
veteran was given the opportunity to testify at a personal 
hearing at the RO scheduled for September 27, 1996, but he 
canceled such hearing and has not requested that such hearing 
be rescheduled.  Additionally, the March 2002 supplemental 
statement of the case contains a recitation of the new laws 
enacted pursuant to the VCAA.  Accordingly, the Board finds 
that VA does not have any further outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.

Upon reviewing the veteran's claims file, the Board finds 
that all relevant facts have been properly developed, and 
that all evidence necessary for an equitable resolution of 
the issue addressed in this decision has been identified and 
obtained.  VA treatment records have been obtained and 
associated with the claims folder.  In addition, the veteran 
has been afforded VA examinations to assess the severity of 
his service-connected psychiatric disability, including in 
February 2000.  The Board is not aware of any additional 
relevant evidence which is available in connection with this 
appeal, and concludes that all reasonable efforts have been 
made by VA to obtain the evidence necessary to substantiate 
the veteran's claim.  Therefore, the Board concludes that no 
further assistance to the veteran regarding development of 
evidence is required, and would be otherwise unproductive.  
See generally VCAA; McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2001).

In this case, in a March 1970 rating decision, the veteran 
was granted service connection for anxiety reaction, and was 
awarded a 50 percent evaluation under Diagnostic Code 9400, 
effective December 1, 1968.  The veteran's disability 
continues to be rated at the 50 percent level, and he is 
currently seeking an increased rating in excess of 50 
percent.

During the pendency of the veteran's appeal, the rating 
criteria for evaluating mental disorders was revised and 
amended effective November 7, 1996.  In Karnas v. Derwinski, 
the United States Court of Appeals for Veterans Claims (the 
Court) held that where the law or regulation changes after a 
claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, where compensation is 
awarded or increased pursuant to any Act or administrative 
issue, the effective date of such an award or increase shall 
not be earlier than the effective date of the Act or 
administrative issue. See 38 U.S.C.A. 
§ 5110(g) (West 1991).  In addition, the General Counsel of 
VA has held that if the revised version of the regulation is 
more favorable, the retroactive reach of that regulation 
under 38 U.S.C.A. § 5110(g) (West 1991) can be no earlier 
than the effective date of that change.  See VAOPGCPREC 3-
2000 (2000).  As such, the revised rating schedule for mental 
disorders cannot be applied to a claim for any date prior to 
November 6, 1996.

Prior to November 6, 1996, in assessing the severity of a 
mental disorder, such as generalized anxiety, the effect of 
the disorder on the veteran's ability to interact on both a 
social and industrial level, as confirmed by the current 
clinical findings, was considered.  Social inadaptability, 
however, was evaluated only as it affected or impaired 
industrial adaptability.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9400, Note (1) (1996).

The prior Rating Schedule envisioned that a 50 percent 
evaluation for generalized anxiety was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, and the 
psychoneurotic symptoms resulted in such reductions in 
reliability, flexibility, and efficiency levels as to result 
in considerable industrial impairment.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1996). 

A 70 percent evaluation for generalized anxiety was warranted 
where the ability to establish and maintain effective or 
favorable relationships with people was severely impaired, 
and the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  See id. 

A 100 percent evaluation was warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
In the alternative, a 100 percent evaluation was warranted if 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality and disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior.  As well, a 100 percent 
evaluation was awarded if the veteran was demonstrably unable 
to obtain or retain employment.  Id.  The appellant only 
needed meet one of these criteria to be granted a 100 percent 
evaluation.  Johnson v. Brown, 7 Vet. App. 95 (1994).

As of November 7, 1996, the schedular criteria for evaluating 
mental disorders incorporate the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  Under the new criteria, 
a 50 percent rating is assigned upon a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week, difficulty in understanding 
complex commands; impairment of short- or long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2001).

A 70 percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish or maintain effective 
relationships.  See id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See id.

I.  Prior to November 7, 1996.

With respect to the evidence of record, the evidence shows 
the veteran has been diagnosed with anxiety since 1969.  
Specifically, VA examination reports dated December 1969, 
January 1970, January 1973 and January 1975 include diagnoses 
of anxiety neurosis with depression and hysterical features.  
And, a June 1983 statement from a VA physician, Dr. Rojas-
Davis, shows a diagnosis of chronic dysthymic disorder.  

An April 1995 VA examination report shows the veteran was on 
Prozac and Ativan, had a history of alcohol use, and had been 
unemployed since 1968.  His subjective complaints included 
being sad and unable to sleep, and problems with memory and 
nightmares.  The objective findings noted the veteran was 
very smelly and unshaven, but was adequately dressed and 
walked with a cane.  He also had anxious mood and constricted 
affect with vague memory.  However, he was alert and oriented 
times 3, had good attention and concentration, and had clear 
and coherent speech.  He did not have hallucinations, or 
suicidal/homicidal ideation.  He also had fair insight and 
judgment, and exhibited good impulse control.  His diagnosis 
was anxiety disorder not otherwise specified with depressive 
features.

A June 1995 Statement from Dr. Rojas-Davis indicated the 
veteran had been receiving psychiatric treatment, 
intermittently since 1979.  During all these years, the 
veteran had complained of problems with his sleep, loss of 
interest, intranquility, sadness, and nightmares.  He had 
also experienced some forgetfulness in the prior months.  The 
veteran was found to be insecure, dependent and timid, and to 
allow his wife to make all decisions on his behalf.  The 
veteran was also found to be moderately cooperative, tense, 
chronically depressed, and withdrawn with no interpersonal 
relations except for his wife.  His affect was depressed, his 
memory was poor, his attention and concentration were 
diminished, and his insight and judgment were poor.  However, 
he was coherent, and did not have overt psychotic symptoms.  
The veteran's diagnosis was major depression.

Lastly, an October 1996 examination report from Dr. Rojas-
Davis found the veteran to be poorly cooperative, 
unspontaneous, tense, sad and tired.  He also complained of 
sadness, poor sleep, forgetfulness, nightmares, 
intranquility, loss of interest, and homicidal/suicidal 
ideas.  He was noted to spend most of the time at home, 
rarely leaving the house unless accompanied by his wife, and 
to have poor interpersonal relationships including with his 
own children.  He also had anxious and sad affect, and poor 
immediate memory.  However, his intellectual capacities were 
preserved, with no overt psychotic symptoms, and his 
diagnosis was anxiety disorder and depressive features deemed 
to be chronic, but only moderately severe.  

Upon a review of the evidence, prior to November 7, 1996, the 
veteran's generalized anxiety reaction was characterized by 
anxious mood, depressed/constricted affect, problems with 
sleep and nightmares, poor memory, poor insight and judgment, 
no interpersonal relations except for his wife, and some 
verbalized homicidal/suicidal ideas.  However, the medical 
evidence also shows that he was alert and oriented times 3, 
had good attention and concentration, had clear and coherent 
speech, exhibited good impulse control, and was not deemed to 
show overt psychotic symptoms.  As well, his intellectual 
capacities were preserved.

For an increased rating, in excess of 50 percent, for 
generalized anxiety, the criteria for mental disorders 
effective prior to November 7, 1996 required that the ability 
to establish and maintain effective or favorable 
relationships with people be severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  See 38 C.F.R. § 4.132, Diagnostic Code 
9400 (1996).  In this case, as noted above, the evidence 
shows that prior to November 7, 1996, the veteran had no 
interpersonal relations except for his wife.  However, he had 
a very close, favorable and long lasting relationship with 
his wife.  Additionally, the evidence shows he was alert and 
oriented times 3, had good attention and concentration, had 
clear and coherent speech, and had good impulse control.  It 
is clear he did not present severe psychoneurotic symptoms.  
As a matter of fact, the June 1995 and October 1996 VA 
examinations described above specifically found that the 
veteran did not show overt psychotic symptoms.  For the 
foregoing reasons, the veteran's mental disability does not 
meet the criteria required for the assignment of a disability 
evaluation in excess of 50 percent, as effective prior to 
November 7, 1996.  The veteran's claim for an increased 
rating for generalized anxiety is therefore denied under the 
old criteria for mental disorders.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996).

II.  As of November 7, 1996.

In February 2000, the veteran was examined by VA.  At that 
time it was noted that he took Ativan, and had not worked 
since his military service.  The veteran reported that he did 
not know where he lived or his phone number, and that he did 
not remember if he had received treatment, as his wife 
managed all of his affairs and did everything for him.  Upon 
examination, the veteran was overweight and unshaven, but was 
adequately groomed and dressed.  He also had depressed mood 
and constricted affect, and made no effort to give adequate 
information as he reported his wife knew and did everything 
for him.  However, he was alert and oriented times three.  He 
also had good attention, fair memory, clear and coherent 
speech, no hallucinations, no suicidal/homicidal ideation, 
fair insight and judgment, and good impulse control.  The 
veteran's diagnosis was generalized anxiety disorder with 
depressive features.  He was assigned a global assessment of 
functioning (GAF) score of 65, which according to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV), equates 
to some mild symptoms (e.g. depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g. occasional truancy, or theft within the 
household), but generally functioning pretty well, and with 
some meaningful interpersonal relationships. 

Upon a review of the evidence, as of November 7, 1996, the 
veteran's mental disability has been characterized by 
objective findings of depressed mood and constricted affect.  
However, he has a very close relationship with his wife, and 
his assigned GAF score of 65 equates to mild symptoms, or 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, and with 
some meaningful interpersonal relationships.  As such, the 
veteran's disability is not characterized by severely 
impaired ability to establish and maintain effective or 
favorable relationships with people.  Additionally, the 
evidence simply does not show that the veteran has severe 
psychoneurotic symptoms.  As such, the veteran's claim for an 
increased rating, in excess of 50 percent, for generalized 
anxiety reaction effective as of November 7, 1996, is denied 
under the old criteria for mental disorders.  See 38 C.F.R. § 
4.132, Diagnostic Code 9400 (1996).

Furthermore, as of November 7, 1996, the veteran has been 
found to be adequately groomed/dressed, and alert and 
oriented times three, as well as to have good attention, fair 
memory, clear and coherent speech, no hallucinations, no 
suicidal/homicidal ideation, fair insight and judgment, and 
good impulse control.  Given the above medical facts, the 
severity of the veteran's generalized anxiety reaction simply 
does not meet the criteria for an increased disability 
evaluation, in excess of 50 percent, under the new criteria 
for mental disorders.  For a disability evaluation in excess 
of 50 percent under the new criteria for mental disorder, the 
veteran's disability must be characterized by suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships.  For the foregoing reasons, 
the veteran's claim for an increased rating, in excess of 50 
percent, for generalized anxiety reaction effective as of 
November 7, 1996 is denied under the new criteria for mental 
disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2001).  

III.  Conclusion.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2001) is warranted.  
In the instant case, however, there has been no showing that 
the appellant's psychiatric disability causes marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluation) or the need for 
frequent periods of hospitalization, or has otherwise 
rendered impracticable the application of the regular 
schedular standards. 

The Board acknowledges the appellant's contention that he is 
unable to work due to his service connected disability, and 
that he has been unemployed since his discharge from service 
in 1968.  However, the Board finds that the medical evidence 
of record simply does not indicate that the veteran's anxiety 
disability is productive of marked interference with 
employment.  Other than the veteran's contentions, the 
veteran has not submitted additional evidence in support of 
his claim.  In this respect, the law is clear that only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on these issues.  See Jones 
v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1991). 

To the extent that the claimant may experience functional 
impairment due to the service-connected disability addressed 
here, the Board finds that such impairment is contemplated in 
the currently assigned rating.  In essence, the Board finds 
no evidence of an exceptional or unusual disability picture 
in this case which renders impracticable the application of 
the regular schedular standards.  In that regard, the Board 
observes that with respect to the disability at issue, the 
applicable rating criteria contemplates higher ratings.  
However, the Board has not found the disability under 
consideration to be of such severity as to warrant assignment 
of a higher rating on a schedular basis than that indicated 
above.  Likewise then, referral for consideration for extra-
schedular evaluations is not warranted here.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A disability evaluation in excess of 50 percent for 
generalized anxiety reaction is denied.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

